DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 19 is drawn to a “computer readable storage medium”. However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed "computer readable storage medium " covers both transitory and non-transitory media. Transitory media includes signals, carrier waves, etc. on which executable code was recorded and from which computers acquired such code. Transitory media do not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. The examiner suggests clarifying the claim to read. “A non-transitory computer readable storage medium”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz US2020/0387287 in view of Li et al. US2021/0333884 hereinafter referred to as Li.

As per Claim 1, Ravasz teaches a method of recognizing a gesture, comprising: 
detecting at least one hand region from a video image (Ravasz, Paragraph [0036], “HMD 112 includes one or more sensors (e.g., accelerometers) for tracking motion of the HMD and may include one or more image capture devices 138, e.g., cameras, line scanners and the like, for capturing image data of the surrounding physical environment”) and 
obtaining hand image information of each of the at least one hand region; (Ravasz, Paragraph [0039], “detecting one or more particular gestures by user 110, such as particular motions, configurations, positions, and/or orientations of the user's hands, fingers, thumbs or arms”)
 obtaining hand motion information of each of the at least one hand region by tracking the at least one hand region; (Ravasz, Paragraph [0039], “detecting one or more particular gestures by user 110, such as particular motions, configurations, positions, and/or orientations of the user's hands, fingers, thumbs or arms”)
determining a gesture corresponding to each of the at least one hand region according to the hand image information and/or the hand motion information of each of the at least one hand region; wherein the gesture comprises at least one of a single-hand gesture, a double-hand gesture. (Ravasz, Paragraph [0050], “configured to detect certain gestures based on hand and arm movements that are defined to avoid tracking occlusion. Tracking occlusion may occur when one hand of the user at least partially overlaps the other hand, possibly making it difficult to accurately track the individual digits (fingers and thumb) on each hand, as well as the position and orientation of each hand. Systems as described herein, therefore, may be configured to primarily detect single-handed or single arm-based gestures. The use of single-handed or single arm-based gestures may further provide enhanced accessibility to users having large- and fine-motor skill limitations. Furthermore, systems as described herein may be configured to detect double-handed or double arm-based gestures in which the hands of the user do not interact or overlap with each other.”)
Ravasz does not explicitly teach determining a gesture corresponding to a static or dynamic hand gesture.
Li teaches determining a gesture corresponding to a static or dynamic hand gesture. (Li, Paragraph [0061]-[0062], “Based on such hand shape classes, hand gestures may be classified as static or dynamic gestures. A static gesture is defined by a single hand shape class, and is held in a generally fixed location (e.g., within a defined area that allows for some margin of error) for at least a defined period of time (e.g., 1 second) or at least a defined number of consecutive captured frames (e.g., 100 frames) of a video that includes a user of the gesture-controlled device 100” “A dynamic gesture is defined by a combination of one or more hand shape classes, locations, and/or movements”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li into Ravasz because by including means to differentiate between dynamic and static gestures into the algorithm of Ravasz that determines single-handed versus two-handed gestures will provide additional information regarding the gestures that are detected.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Ravasz in view of Li teaches the method according to claim 1, wherein detecting the at least one hand region from the video image comprises: teach determining that there is only one hand region by detecting the video image; and determining the gesture corresponding to each of the at least one hand region according to the hand image information and/or the hand motion information of each of the at least one hand region comprises: obtaining a first recognition result by performing a single-hand static gesture recognition for the hand image information of the hand region; and in response to that the first recognition result is yes, determining that the gesture corresponding to the hand region is the single-hand static gesture.   (Ravasz, Paragraph [0039] and Li, Paragraph [0061]-[0062], “Based on such hand shape classes, hand gestures may be classified as static or dynamic gestures. A static gesture is defined by a single hand shape class, and is held in a generally fixed location (e.g., within a defined area that allows for some margin of error) for at least a defined period of time (e.g., 1 second) or at least a defined number of consecutive captured frames (e.g., 100 frames) of a video that includes a user of the gesture-controlled device 100” “A dynamic gesture is defined by a combination of one or more hand shape classes, locations, and/or movements”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Ravasz in view of Li teaches the method according to claim 2, wherein determining the gesture corresponding to each of the at least one hand region according to the hand image information and/or the hand motion information of each of the at least one hand region comprises: in response to that the first recognition result is no, obtaining a second recognition result by performing a first single-hand dynamic gesture recognition based on the hand motion information of the hand region; and in response to that the second recognition result is yes, determining that the gesture corresponding to the hand region is the single-hand dynamic gesture.  (Ravasz, Paragraph [0039] and Li, Paragraph [0061]-[0062], “Based on such hand shape classes, hand gestures may be classified as static or dynamic gestures. A static gesture is defined by a single hand shape class, and is held in a generally fixed location (e.g., within a defined area that allows for some margin of error) for at least a defined period of time (e.g., 1 second) or at least a defined number of consecutive captured frames (e.g., 100 frames) of a video that includes a user of the gesture-controlled device 100” “A dynamic gesture is defined by a combination of one or more hand shape classes, locations, and/or movements”)
The rationale applied to the rejection of claim 2 has been incorporated herein. 

As per Claim 10, Claim 10 claims an electronic device, comprising: a processor; a memory, in communication connection with the processor; at least one program, stored in the memory and configured to be executed by the 25PAR2113325USPX2025086JZCN-US processor; wherein the at least one program is configured to performing the method as claimed in Claim 1. Therefore the rejection and rationale is analogous to that made in Claim 1.

As per Claim 11, Claim 11 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 12, Claim 12 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 19, Claim 19 claims a computer readable storage medium, storing computer instructions, wherein the computer instructions are run on a computer  to performing the method as claimed in Claim 1. Therefore the rejection and rationale is analogous to that made in Claim 1.


Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666